                                                       Entered on Docket
                                                       June 14, 2019
                                                       EDWARD J. EMMONS, CLERK
                                                       U.S. BANKRUPTCY COURT
                                                       NORTHERN DISTRICT OF CALIFORNIA
 1   MACDONALD | FERNANDEZ LLP
     RENO F.R. FERNANDEZ III (SBN 251934)
 2   MATTHEW J. OLSON (SBN 265908) Signed and Filed: June 14, 2019
     221 Sansome Street, Third Floor
 3   San Francisco, CA 94104
     Telephone: (415) 362-0449
 4   Facsimile: (415) 394-5544        ________________________________________
                                                  DENNIS MONTALI
 5   Attorneys for Creditor,                      U.S. Bankruptcy Judge
     WENDY NATHAN
 6

 7

 8                                 UNITED STATES BANKRUPTCY COURT
 9                                 NORTHERN DISTRICT OF CALIFORNIA
10   In Re:                                                     Case Nos. 19-30088-DM-11
                                                                          19-30089-DM-11
11   PG&E CORPORATION
                                                                Chapter 11
12   and
                                                                (Jointly Administered)
13   PACIFIC GAS AND ELECTRIC
     COMPANY                                                    ORDER ON WENDY NATHAN’S MOTION
14                                                              FOR RELIEF FROM THE AUTOMATIC
                              Debtors.                          STAY
15
           Affects PG&E Corporation                             [Relates to Dkt No. 2048]
16         Affects Pacific Gas and Electric Co.
           Affects both Debtors                                 Date: June 11, 2019
17                                                              Time: 9:30 a.m.
      *      All papers shall be filed in Lead Case,            Place: Courtroom 17
18           No. 19-30088-DM-11                                        450 Golden Gate Ave., 16th Floor
                                                                       San Francisco, California
19
                                                                        Hon. Dennis Montali
20
21            A hearing on the motion of Wendy Nathan, Creditor herein, for relief from the automatic stay
22   pursuant to 11 U.S.C. § 362(d), Federal Rule of Bankruptcy Procedure 4001(a), and Bankruptcy
23   Local Rule 4001-1 to liquidate Creditor’s claims against Pacific Gas and Electric Company (the
24   “Utility”) arising from certain pre-petition personal injuries (the “Motion”) was held before this
25   Court at 9:30 a.m. on June 11, 2019. Upon consideration of the Motion, the opposition thereto, and
26   the arguments of counsel; for the reasons stated on the record and good cause appearing,
27   ///
28

                                                                                                          1
Case: 19-30088         Doc# 2555      Filed: 06/14/19        Entered: 06/14/19 17:40:01       Page 1 of
                                                   3
 1          IT IS ORDERED that:

 2          1.      Except as modified herein, this Court’s June 8, 2019 Tentative Ruling is adopted.

 3   Nathan is granted limited relief from the automatic stay to participate in a one-day mediation with

 4   the presence of a representative for the Utility in an attempt to settle the dispute between Nathan and

 5   the Utility under the supervision and normal processes of the Superior Court of California for the

 6   County of Alameda (the “Superior Court”) in case number RG17873549 (the “Nathan State-Court

 7   Action”). Such mediation shall not exceed one day and shall be scheduled in accordance with the

 8   Superior Court’s order in the Nathan State-Court Action. Except as expressly modified herein, the

 9   automatic stay of 11 U.S.C. § 362(a) remains in effect.

10          2.      If the parties are unable to reach settlement at the aforesaid mediation, the Motion is

11   continued to the Court’s September 10, 2019 calendar.

12          3.      No other or additional relief is granted at this time.

13                                         *** END OF ORDER ***

14   APPROVED AS TO FORM:

15   WEIL, GOTSHAL & MANGES LLP

16   KELLER & BENVENUTTI LLP

17   By:    /s/ Peter J. Benvenutti
            Peter J. Benvenutti
18          Attorneys for Debtor in Possession,
            PACIFIC GAS AND ELECTRIC COMPANY
19

20
21

22

23

24

25

26

27

28

                                                                                                          2
Case: 19-30088      Doc# 2555       Filed: 06/14/19     Entered: 06/14/19 17:40:01       Page 2 of
                                                 3
 1                                        COURT SERVICE LIST

 2      All parties in interest required to be served are registered ECF participants. B.L.R. 9022-1(a).
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26

27

28

                                                                                                           3
Case: 19-30088    Doc# 2555       Filed: 06/14/19      Entered: 06/14/19 17:40:01         Page 3 of
                                               3
